        Case 1:20-cv-00534-AWI-SAB Document 86 Filed 03/23/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13            v.                                          CORRECT DOCKET AND CHANGE SPELLING
                                                      )   OF DEFENDANT A. CORONADO
14                                                    )
     KING CLARK, et al.,
                                                      )   (ECF No. 85)
15                                                    )
                      Defendants.                     )
16                                                    )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            On March 22, 2021, Defendants filed a notice of errata indicating that the correct spelling of

20   Defendant A. Coronado’s name is P. Cardona. Accordingly, it is HEREBY ORDERED that the Clerk

21   of Court is directed to correct to the docket and change the spelling of Defendant Coronado’s name by

22   substituting “P. Cardona” in place of “A. Coronado.”

23
24   IT IS SO ORDERED.

25   Dated:        March 23, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
